Exhibit AGREEMENT AND PLAN OF MERGER Between WHITE RIVER CAPITAL, INC. and FIRST CHICAGO BANCORP Dated as of June 27, 2008 TABLE OF CONTENTS Page ARTICLE I The Merger; Closing; Effective Time 1.1. The Merger 2 1.2. Closing 2 1.3. Effective Time 2 ARTICLE II Articles of Incorporation and By-Laws of the Surviving Corporation 2.1. The Articles of Incorporation 2 2.2. The By-Laws 3 ARTICLE III Directors and Officers of the Surviving Corporation 3.1. Directors 3 3.2. Officers 3 ARTICLE IV Effect of the Merger on Capital Stock; Exchange of Certificates 4.1. Effect on Capital Stock 3 4.2. Exchange Agent 4 4.3. Appraisal Rights 7 4.4. Adjustments 7 4.5. Treatment of FCB Stock Plans 7 4.6. Treatment of WRC Stock Plans 8 4.7. Treatment of WRC Restricted Shares 9 ARTICLE V Representations and Warranties 5.1. Representations and Warranties of WRC 10 5.2. Representations and Warranties of FCB 28 - i - ARTICLE VI Covenants 6.1. Interim Operations 42 6.2. Solicitation 48 6.3. Proxy Filing; Information Supplied 53 6.4. Shareholders and Stockholders Meetings 53 6.5. Filings; Other Actions; Notification 54 6.6. Taxation 56 6.7. Access and Reports 56 6.8. Reserved 56 6.9. Stock Exchange Listing 56 6.10. Publicity 57 6.11. Officer and Director Obligations 57 6.12. Expenses 57 6.13. Indemnification; Directors’ and Officers’ Insurance 57 6.14. Other Actions by WRC and FCB 59 ARTICLE VII Conditions 7.1. Conditions to Each Party’s Obligation to Effect the Merger 59 7.2. Conditions to Obligations of FCB 61 7.3. Conditions to Obligations of WRC 61 ARTICLE VIII Termination 8.1. Termination by Mutual Consent 62 8.2. Termination by Either FCB or WRC 62 8.3. Termination by WRC 63 8.4. Termination by FCB 64 8.5. Effect of Termination and Abandonment 65 ARTICLE IX Miscellaneous and General 9.1. Survival 67 9.2. Modification or Amendment 67 9.3. Waiver of Conditions 67 9.4. Counterparts 67 - ii - 9.5. GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL; SPECIFIC PERFORMANCE 68 9.6. Notices 69 9.7. Entire Agreement 70 9.8. No Third Party Beneficiaries 70 9.9. Obligations of FCB and of WRC 70 9.10. Transfer Taxes 70 9.11. Union Acceptance Company LLC 71 9.12. Definitions 71 9.13. Severability 71 9.14. Interpretation; Construction 71 9.15. Assignment 72 Annex ADefined Terms A-1 Exhibit A-1 Amended and Restated Articles of Incorporation of the Surviving Corporation Exhibit A-2 Amended and Restated By-Laws of the Surviving Corporation - iii - AGREEMENT AND PLAN OF MERGER AGREEMENT
